           Case 2:20-cv-02323-CFK Document 39 Filed 02/24/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                             :
                                             :          CIVIL ACTION
STEPHEN BRANCH                               :
            Plaintiff,                       :
                                             :
      v.                                     :          No.   20-2323
                                             :
                                             :
TEMPLE UNIVERSITY, et al.                    :
            Defendants.                      :

                                     ORDER

      AND NOW, this 24th day of February 2021, upon consideration of

Plaintiff’s Motion to Quash Defendants’ Six (6) Subpoenas Duces Tecum and/or

For A Protective Order (ECF No. 37), it is hereby ORDERED that Plaintiff’s

Motion to Quash Defendants’ Six (6) Subpoena Duces Tecum and/or For A

Protective Order (ECF No. 37) is GRANTED. Defendants are hereby precluded

from serving the six (6) Subpoenas Duces Tecum attached to Plaintiff’s Motion.


                                                  BY THE COURT:

                                                  /s/ Chad F. Kenney

                                                  CHAD F. KENNEY, JUDGE




                                         1
